TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00257-CV


Travis Edward Bishop and Madelaine Elizabeth Bishop, Appellants

v.

Tony Tomchesson d/b/a Tomchesson Professional Services, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 08-0390, HONORABLE WILLIAM HENRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Travis Edward Bishop and Madelaine Elizabeth Bishop have filed a
motion to dismiss this accelerated appeal.  Appellants certify that they have attempted to confer
about the motion or reasonably attempted to confer with all parties.  We grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed on Appellants' motion
Filed:   May 15, 2012